Exhibit 10.2

EXECUTION VERSION

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (this “Agreement”), is entered into as of
September 23, 2019, among SAEXPLORATION HOLDINGS, INC., a Delaware corporation
(the “Borrower”), the other Loan Parties (as defined in the Credit Agreement
referred to below), and the Lenders (as defined in the Credit Agreement) party
hereto (the “Forbearing Lenders”), together constituting the Required Lenders
(as defined in the Credit Agreement).

RECITALS:

A. The Borrower, the other Loan Parties, Delaware Trust Company, as
administrative agent and collateral agent for the Lenders under and as defined
in the Credit Agreement (in such capacity, the “Agent”), and the Lenders
(including the Forbearing Lenders) are party to that certain Term Loan and
Security Agreement, dated as of June 29, 2016 (as heretofore amended or
otherwise modified, the “Credit Agreement”), pursuant to which the Lenders
agreed to provide a multiple draw term loan facility in an aggregate principal
amount not to exceed $30,000,000 on the terms and conditions set forth therein.

B. Certain Defaults and Events of Default under the Credit Agreement have
occurred and certain other Defaults or Events of Default may have occurred or
are anticipated to occur, in each case as more specifically described in Exhibit
A attached hereto.

C. The Loan Parties have requested that the Forbearing Lenders, upon the terms
and conditions set forth in this Agreement, forbear during the Forbearance
Period (as defined below) from exercising certain rights and remedies arising
from or in respect of the Existing Defaults (as defined on Exhibit A) and the
Potential Defaults (as defined on Exhibit A).

D. The Forbearing Lenders are willing to grant such forbearance subject to the
terms and conditions of this Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. Capitalized terms used and not otherwise defined herein shall
have the same meanings as set forth in the Credit Agreement. In addition, the
following terms, for the purposes of this Agreement, shall have the following
meanings:

“ABL Credit Agreement” means that certain Third Amended and Restated Credit and
Security Agreement, dated as of September 26, 2018, among SAExploration, Inc.,
as borrower, the guarantors party thereto, the lenders party thereto, and Cantor
Fitzgerald Securities, as administrative agent and collateral agent, as amended
or otherwise modified.

“ABL Forbearance Agreement” means that certain Forbearance Agreement, dated as
of the date hereof, among SAExploration, Inc., the guarantors under the ABL
Credit Agreement, and lenders under the ABL Credit Agreement constituting the
“Required Lenders” (as defined under the ABL Credit Agreement), related to the
ABL Credit Agreement.

 



--------------------------------------------------------------------------------

“Cash Flow Forecast” has the meaning given to such term in Section 5.1 hereof.

“Convertible Notes” means Borrower’s 6.00% Senior Secured Convertible Notes due
2023 issued pursuant to the Convertible Notes Indenture.

“Convertible Notes Forbearance Agreement” means that certain Forbearance
Agreement, dated as of the date hereof, among Borrower, the guarantors under the
Convertible Notes Indenture, and holders of more than 75% in aggregate principal
amount of the outstanding Convertible Notes, related to the Convertible Notes
Indenture and the Convertible Notes.

“Convertible Notes Indenture” means that certain Senior Secured Convertible
Notes Indenture, dated as of September 26, 2018, among Borrower, the guarantors
party thereto, and Wilmington Savings Fund Society, FSB, as trustee and as
collateral trustee, as amended or otherwise modified, pursuant to which the
Convertible Notes were issued.

“Disclosure Restrictions” means none of the Loan Parties will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter (i) that in their
good faith judgment constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which in their good faith judgment
disclosure is prohibited by any Legal Requirement or any binding agreement or
(iii) that in their good faith judgment is subject to attorney client or similar
privilege or constitutes attorney work product.

“Effective Date” has the meaning given to such term in Section 3 hereof.

“Existing Defaults” has the meaning given to such term in Exhibit A attached
hereto.

“Forbearance Period” means the period commencing on the Effective Date and
continuing until the Termination Date.

“Initial Cash Flow Forecast” has the meaning given to such term in Section 3.2
hereof.

“Potential Defaults” has the meaning given to such term in Exhibit A attached
hereto.

“Released Person” has the meaning given to such term in Section 7 hereof.

“Restatement Date” means the date that the Borrower has filed its restated
consolidated financial statements relating to each of the fiscal years ended
December 31, 2015, 2016, 2017 and 2018 contained in its Annual Reports on Form
10-K and its condensed consolidated financial statements for the quarters and
year-to-date periods ended June 30 and September 30, 2015; March 31, June 30 and
September 30, 2016; March 31, June 30 and September 30, 2017; March 31, June 30
and September 30, 2018; and March 31, 2019 with the SEC as contemplated by the
Borrower’s Form 8-K filed with the SEC on August 16, 2019.

 

-2-



--------------------------------------------------------------------------------

“Termination Date” means 5:00 p.m. on the earlier of (i) November 30, 2019 or
(ii) the date on which a Termination Event occurs.

“Termination Event” means the occurrence of any of the following: (i) the
receipt by the Loan Parties of a written notice from Forbearing Lenders
constituting the Required Lenders terminating the Forbearance Period if (A) any
representation or warranty made herein by any Loan Party shall be false in any
material respect when made, (B) any Loan Party shall fail to perform, observe or
comply with any of its covenants and agreements contained in this Agreement,
including without limitation, any breach of Section 5 hereof, which failure is
not remedied within one (1) Business Day after any Loan Party receives from any
Forbearing Lender written notice thereof, (C) any Event of Default, other than
an Existing Default, a Potential Default, or an Event of Default pursuant to
Sections 9.4 or 9.5 of the Credit Agreement, shall have occurred and be
continuing, or (D) the “Termination Date” or any “Termination Event” (each, as
defined in the ABL Forbearance Agreement or the Convertible Notes Forbearance
Agreement, as applicable) shall occur, or the ABL Forbearance Agreement or the
Convertible Notes Forbearance Agreement shall otherwise cease to be in full
force and effect, or (ii) any Event of Default pursuant to Sections 9.4 or 9.5
of the Credit Agreement.

2. Forbearance; Acknowledgments.

2.1. As of the date hereof, each Loan Party specifically acknowledges the
occurrence and continuation of the Existing Defaults. In reliance on the
representations, warranties, covenants and agreements contained in this
Agreement, and subject to the satisfaction of each condition precedent set forth
in Section 3 hereof, the Forbearing Lenders hereby agree to forbear during the
Forbearance Period from exercising all rights and remedies under the Loan
Documents and applicable law in respect of or arising as a result of the
occurrence or continuance of any of the Existing Defaults or Potential Defaults.
On and after the Termination Date, the Forbearing Lenders’ agreement hereunder
to forbear shall terminate automatically without further act or action by any
Forbearing Lender, and the Forbearing Lenders shall be entitled to exercise any
and all rights and remedies available to them under this Agreement and the other
Loan Documents at law, in equity or otherwise, in each case, with respect to the
Existing Defaults and Potential Defaults. For the avoidance of doubt, the
foregoing forbearance shall not prohibit the Forbearing Lenders from delivering,
or instructing the Agent to deliver, notices of any other Defaults, Events of
Default or a Termination Event.

2.2. Notwithstanding the foregoing, the forbearance granted by the Forbearing
Lenders shall not constitute, and shall not be deemed to constitute, a waiver of
any of the Existing Defaults, any of the Potential Defaults, or any other
Default or Event of Default under the Loan Documents, and no Forbearing Lender
has agreed to forbear with respect to any of their respective rights or remedies
concerning any Default or Event of Default (other than, during the Forbearance
Period, the Existing Defaults and Potential Defaults, in each case solely to the
extent set forth herein), which may have occurred or are continuing as of the
date hereof or which may occur after the date hereof. Except as expressly set
forth in Section 2.1 above, the Forbearing Lenders reserve the right, in their
discretion, to exercise any or all of their rights and remedies under the Credit

 

-3-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, at law or otherwise, as a result of any
Default or Event of Default which may be continuing on the date hereof or any
Default or Event of Default which may occur after the date hereof, and the
Forbearing Lenders have not waived any of such rights or remedies, and nothing
in this Agreement, and no delay on any of their part in exercising any such
rights or remedies, should be construed as a waiver of any such rights or
remedies.

2.3. For the avoidance of doubt, this Agreement shall constitute written notice
from the Required Lenders pursuant to Section 2.6(b) of the Credit Agreement,
and from and after the date hereof the principal amount of all Obligations shall
bear interest at the Default Rate.

2.4. Each Loan Party hereby acknowledges that as of the close of business on
August 31, 2019, the outstanding principal amount of all Advances was
$29,000,000.

3. Conditions Precedent. This Agreement shall be effective beginning on the
first date that each condition precedent set forth in this Section 3 is
satisfied (the “Effective Date”):

3.1. Signed Agreement. Each of the parties hereto shall have received
counterparts of this Agreement duly executed by the Loan Parties and Forbearing
Lenders constituting the Required Lenders.

3.2. Initial Cash Flow Forecast. The Borrower shall have furnished to the
Forbearing Lenders a 13-week cash flow forecast setting forth all sources and
uses of cash and beginning and ending balances, in form and substance reasonably
satisfactory to the Forbearing Lenders (the “Initial Cash Flow Forecast”).

3.3. Expenses. Paul, Weiss, Rifkind, Wharton & Garrison, LLP (“Paul, Weiss”), as
counsel to the Forbearing Lenders, shall have received payment of its retainer
in the amount of $100,000.00 in accordance with that certain letter agreement,
dated August 30, 2019 (the “Paul, Weiss Fee Letter”), between Paul, Weiss and
Borrower.

3.4. ABL and Convertible Notes Forbearance Agreements. (a) The ABL Forbearance
Agreement and (b) the Convertible Notes Forbearance Agreement, each in form and
substance satisfactory to the Forbearing Lenders, shall have been executed by
the parties thereto, and shall have become effective, in each case,
substantially concurrently with the effectiveness of this Agreement, and,
substantially concurrently with the effectiveness of this Agreement, the
Forbearing Lenders shall have received fully executed copies thereof and copies
of any and all documents that are required to be delivered thereunder at or
prior to the effectiveness thereof.

4. Representations and Warranties. To induce the Forbearing Lenders to enter
into this Agreement, each Loan Party hereby represents and warrants as of the
Effective Date as follows:

4.1. Due Organization and Qualification. Each Loan Party and each Domestic
Subsidiary (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any jurisdiction where the failure to be so qualified could reasonably be
expected to result in a Material Adverse Change, and (iii) has all requisite
power and authority to own and operate its properties, to carry on its business
as now conducted and as proposed to be conducted, to enter into this Agreement
and the other Loan Documents to which it is a party and to carry out the
transactions contemplated hereby and thereby.

 

-4-



--------------------------------------------------------------------------------

4.2. Due Authorization; No Conflict. The execution, delivery, and performance by
each Loan Party of this Agreement and the other Loan Documents to which it is a
party do not and will not (i) violate any material provision of federal, state,
or local law or regulation applicable to any Loan Party or Domestic Subsidiary,
the Governing Documents of any Loan Party or Domestic Subsidiary, or any order,
judgment, or decree of any court or other Governmental Authority binding on any
Loan Party or Domestic Subsidiary, (ii) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Material Contract of any Loan Party or Domestic Subsidiary, except to the extent
that any such conflict, breach or default has been waived or could not
individually or in the aggregate reasonably be expected to cause a Material
Adverse Change, (iii) result in or require the creation or imposition of any
Lien of any nature whatsoever upon any assets of any Loan Party, other than
Permitted Liens, or (iv) require any approval of any Loan Party’s interest
holders or any approval or consent of any Person under any Material Contract of
any Loan Party, other than consents or approvals that have been obtained and
that are still in force and effect and except, in the case of Material
Contracts, for consents or approvals, the failure to obtain could not
individually or in the aggregate reasonably be expected to cause Material
Adverse Change.

4.3. Binding Obligations. This Agreement and each other Loan Document has been
duly executed and delivered by each Loan Party that is a party thereto and is
the legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as enforcement
may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

4.4. No Other Defaults. Except for the Existing Defaults and any Potential
Defaults, no other Default or Event of Default has occurred and is continuing.

4.5. No Defenses. No Loan Party has any defenses to payment, counterclaims, or
rights of setoff or recoupment with respect to any Obligations applicable to
such Loan Party owing to the Agent or any Lender as of the Effective Date.

5. Covenants. During the Forbearance Period, each Loan Party shall comply with
the covenants set forth in this Section 5 in addition to the covenants in the
Credit Agreement and any other Loan Documents (it being understood and agreed
that the occurrence and continuance of the Existing Defaults or any Potential
Defaults shall not constitute a breach of this Section 5).

5.1. Cash Flow Forecasts. The Loan Parties shall furnish to the Forbearing
Lenders no later than 11 a.m. Houston time on the Wednesday of each week
beginning with the first full calendar week following the delivery of the
Initial Cash Flow Forecast, (i) an updated weekly 13-week cash flow forecast
(together with the Initial Cash Flow Forecast, each, a “Cash Flow Forecast”),
substantially in the form of the Initial Cash Flow Forecast or otherwise in form
reasonably acceptable to the Forbearing Lenders, and (ii) a variance report
reconciling the prior week’s Cash Flow Forecast to the actual sources and uses
of cash for the prior week, along with an explanation of material variances.
Subject to the Disclosure Restrictions, the Loan Parties shall also provide the
Forbearing Lenders reasonable access to their management during normal business
hours to discuss any variances.

 

-5-



--------------------------------------------------------------------------------

5.2. Status Calls. Subject to the Disclosure Restrictions, the Loan Parties
shall make their representatives and advisors available for conference calls to
be conducted on a periodic basis as requested by the Forbearing Lenders, but no
less frequently than once a week, for the purpose of informing the Forbearing
Lenders of the Loan Parties’ liquidity, the on-going discussion of the
development of the operating plan of the Loan Parties’ management team, the
status and progress of restructuring negotiations and the status and progress of
diligence, negotiations, documentation related thereto.

5.3. Other Documentation. Subject to the Disclosure Restrictions, the Loan
Parties shall provide to the Forbearing Lenders such other documents,
instruments and agreements as may be reasonably requested by any Forbearing
Lender on or after the date of this Agreement, all in form and substance
reasonably satisfactory to the Forbearing Lenders.

5.4. Expenses. The Loan Parties acknowledge that Paul, Weiss has been engaged as
legal counsel to the Forbearing Lenders, and that the Forbearing Lenders and/or
Paul, Weiss may retain one law firm in each relevant jurisdiction to act as
local counsel where reasonably necessary. The Loan Parties shall pay all amounts
payable to Paul, Weiss pursuant to the Paul, Weiss Fee Letter at the times
specified therein. Without limitation of the foregoing, the Loan Parties shall
pay all reasonable documented out-of-pocket costs and expenses of the Forbearing
Lenders (including reasonable documented out-of-pocket attorneys’ fees,
including, without limitation, local counsel fees of one law firm per
jurisdiction) in connection with the preparation, execution, delivery,
administration, modification, consent, waiver or enforcement of, or advice in
respect of the rights or responsibilities of the Forbearing Lenders under, this
Agreement and the other Loan Documents, in each case promptly (and, in any
event, by no later than three (3) Business Days) following submission of
invoices therefor. All amounts payable pursuant to this Section 5.4 shall
constitute Obligations.

6. Ratification of Loan Documents and Collateral. Each Loan Party hereby
acknowledges, ratifies, reaffirms and agrees that each of the Loan Documents to
which it is a party, and the Liens and security interests created thereby in
favor of the Agent, for the benefit of the Secured Parties, in the Collateral,
are and will remain in full force and effect and binding on such Loan Party, and
are enforceable in accordance with their respective terms and applicable law. By
its execution hereof, each Loan Party (in its individual capacity and in its
capacity as member, shareholder or partner of each other Loan Party, as
applicable) acknowledges, ratifies and reaffirms all of the terms and provisions
of the Loan Documents and the enforceability thereof against it. Without
limitation of the foregoing, the Borrower hereby acknowledges, ratifies and
confirms the Credit Agreement and all of its debts and obligations to the Agent
and the Lenders thereunder; and each Guarantor hereby acknowledges, ratifies and
confirms its guaranty of all Obligations under the Credit Agreement.

 

-6-



--------------------------------------------------------------------------------

7. NO DEFENSES; RELEASE. EACH LOAN PARTY (IN ITS OWN RIGHT AND ON BEHALF OF ITS
PREDECESSORS, SUCCESSORS, LEGAL REPRESENTATIVES AND ASSIGNS) HEREBY EXPRESSLY
AND UNCONDITIONALLY ACKNOWLEDGES AND AGREES THAT, AS OF THE DATE HEREOF, IT HAS
NO SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, OR DEFENSES TO THE
OBLIGATIONS, OR ANY GROUNDS OR CAUSE FOR REDUCTION, MODIFICATION, SET ASIDE OR
SUBORDINATION OF THE OBLIGATIONS OR ANY LIENS OR SECURITY INTERESTS OF THE
AGENT. IN PARTIAL CONSIDERATION FOR THE AGREEMENT OF THE FORBEARING LENDERS TO
ENTER INTO THIS AGREEMENT, EACH LOAN PARTY HEREBY KNOWINGLY AND UNCONDITIONALLY
WAIVES AND FULLY AND FINALLY RELEASES AND FOREVER DISCHARGES EACH FORBEARING
LENDER, EACH OF THEIR RESPECTIVE AFFILIATES, AND ANY OF THEIR AND THEIR
AFFILIATES’ RESPECTIVE OFFICERS, DIRECTORS, AGENTS, EMPLOYEES, ATTORNEYS,
CONSULTANTS, OR REPRESENTATIVES, OR ANY OF THE RESPECTIVE PREDECESSORS,
SUCCESSORS OR ASSIGNS OF ANY OF THE FOREGOING (COLLECTIVELY, THE “RELEASED
PERSONS”) FROM, AND COVENANTS NOT TO SUE THE RELEASED PERSONS FOR, ANY AND ALL
SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF ACTION,
ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS AND EXPENSES OF EVERY NATURE AND
CHARACTER, WHETHER CONTINGENT, NONCONTINGENT, LIQUIDATED, UNLIQUIDATED, FIXED,
MATURED, UNMATURED, DISPUTED, UNDISPUTED, LEGAL, EQUITABLE, SECURED OR
UNSECURED, KNOWN OR UNKNOWN, ACTUAL OR PUNITIVE, FORESEEN OR UNFORESEEN,
DIRECTLY ARISING OUT OF OR FROM OR RELATED TO ANY OF THE LOAN DOCUMENTS
(EXCLUDING SETOFFS, COUNTERCLAIMS, ADJUSTMENTS, RECOUPMENTS, CLAIMS, CAUSES OF
ACTION, ACTIONS, GROUNDS, CAUSES, DAMAGES, COSTS OR EXPENSES WHICH ARISE FROM
ANY RELEASED PERSON’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE), WHICH ANY LOAN
PARTY OWNS AND HOLDS AS OF THE DATE HEREOF, OR HAS AT ANY TIME PRIOR TO THE DATE
HEREOF OWNED OR HELD, SUCH WAIVER, RELEASE AND DISCHARGE BEING MADE WITH FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECTS OF SUCH WAIVER,
RELEASE AND DISCHARGE AND AFTER HAVING CONSULTED LEGAL COUNSEL OF ITS OWN
CHOOSING WITH RESPECT THERETO. THIS SECTION IS IN ADDITION TO ANY OTHER RELEASE
OF ANY OF THE RELEASED PERSONS BY ANY LOAN PARTY AND SHALL NOT IN ANY WAY LIMIT
ANY OTHER RELEASE, COVENANT NOT TO SUE, OR WAIVER BY ANY LOAN PARTY IN FAVOR OF
ANY OF THE RELEASED PERSONS.

8. No Obligation. Each Loan Party hereby acknowledges and understands that upon
the expiration or earlier termination of the Forbearance Period, if any Existing
Default shall be continuing, or if any Potential Default shall have occurred and
be continuing, and, in each case, such Existing Default or Potential Default has
not been waived by written agreement in accordance with the Credit Agreement, or
if there shall at any time exist any other Event of Default, then the Agent and
the Lenders shall have the right to proceed to exercise any or all available
rights and remedies, which may include foreclosure on the Collateral and/or
institution of legal proceedings, in accordance with the Loan Documents. The
Agent and the Lenders shall have no obligation whatsoever to extend the maturity
of the Obligations, waive any Default or Event of Default, defer any payments,
or further forbear from exercising their rights and remedies.

 

-7-



--------------------------------------------------------------------------------

9. No Implied Waivers. No failure or delay on the part of any Forbearing Lender
in exercising, and no course of dealing with respect to, any right, power or
privilege under this Agreement, the Credit Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, power or privilege under this Agreement, the Credit Agreement or any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

10. Survival of Representations and Warranties. All representations and
warranties made by the Loan Parties in this Agreement shall be considered to
have been relied upon by the other parties hereto and thereto and shall survive
the execution and delivery of this Agreement and the making of any loans,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that any such party may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty, and shall
continue in full force and effect as long as any of the Obligations is
outstanding and unpaid and/or so long as the Commitments (and obligation to
issue Commitments under the Credit Agreement (if any)) and other obligation of
the Lenders to provide extensions of credit under the Credit Agreement (if any)
has not expired or been terminated.

11. Review and Construction of Documents. Each Loan Party hereby acknowledges,
and represents and warrants to the Forbearing Lenders that, such Loan Party has
(a) had the opportunity to consult with legal counsel of its own choice and has
been afforded an opportunity to review this Agreement with its legal counsel,
(b) reviewed this Agreement and fully understands the effects thereof and all
terms and provisions contained herein, and (c) executed this Agreement of its
own free will and volition.

12. ENTIRE AGREEMENT; AMENDMENT. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and thereby and shall not be contradicted or
qualified by any other agreement, oral or written, before the date hereof. The
provisions of this Agreement may be amended or waived only by an instrument in
writing signed by the Loan Parties and Forbearing Lenders constituting the
Required Lenders; provided that clause (i) of the definition of “Termination
Date” in Section 1 of this Agreement may also be amended pursuant to an e-mail
in which the Loan Parties and Forbearing Lenders constituting the Required
Lenders (or their respective advisors, including Paul, Weiss) affirmatively
consent to such proposed amendment in such e-mail. The Loan Documents, as
modified by this Agreement, continue to evidence the agreement of the parties
with respect to the subject matter thereof.

13. Notices. All notices, requests, demands and other communications under this
Agreement shall be given in accordance with Section 12 of the Credit Agreement,
provided that courtesy copy of any notice (a) given to any Loan Party shall be
delivered to Porter Hedges LLP, 1000 Main Street, 35th Floor, Houston, Texas
77002, to the attention of E. James Cowen and Joyce K. Soliman, and (b) given to
the Forbearing Lenders shall also be delivered to Paul, Weiss, Rifkind,
Wharton & Garrison, LLP, 1285 Avenue of the Americas, New York, NY 10019-6064,
to the attention of Andrew N. Rosenberg, Esq. and Brian Bolin, Esq.

 

-8-



--------------------------------------------------------------------------------

14. Successors and Assigns.

(a) This Agreement will be binding upon and inure to the benefit of, but only to
the benefit of, Borrower, the other Loan Parties, and the Forbearing Lenders
and, in each case, their respective successors and permitted assigns. Except as
expressly provided in any Loan Document (including in Section 14.1 of the Credit
Agreement), none of Borrower nor any other Loan Party shall have the right to
assign any rights or obligations hereunder or any interest herein.

(b) During the Forbearance Period, no Forbearing Lender may sell, transfer,
negotiate or assign all or any portion of its rights and obligations under the
Credit Agreement to any other person unless (a) the person acquiring such rights
(i) is a Forbearing Lender at the time of such transfer, or (ii) prior to such
sale, transfer, negotiation or assignment, agrees in writing to be bound by this
Agreement and enters into a forbearance joinder agreement in form and substance
reasonably satisfactory to the Loan Parties, and (b) such transferring
Forbearing Lender promptly notifies the Loan Parties and the other Forbearing
Lenders party hereto of such transfer. This Agreement shall in no way be
construed to preclude any Forbearing Lender party hereto from acquiring
additional Obligations; provided, that such additional Obligations shall
automatically become subject to the terms of this Agreement.

15. Controlling Effect. The parties hereto hereby agree that this Agreement
shall be a “Loan Document” as defined in the Credit Agreement. In the event of a
conflict or inconsistency between this Agreement and the Credit Agreement or any
other Loan Document, this Agreement shall control.

16. Other Terms. No act committed or action taken by any Forbearing Lender under
this Agreement or the other Loan Documents will be used, construed, or deemed to
hold such person to be in control of any Loan Party, or the governance,
management or operations of any Loan Party for any purpose, without limitation,
or to be participating in the management of any Loan Party or acting as a
“responsible person” or “owner or operator” or a person in “control,”
“possession,” “charge,” “care,” or “management” with respect to the governance,
management or operation of any Loan Party or their respective businesses or
property (as such terms, or any similar terms, are used in any bankruptcy,
insolvency or similar laws affecting the enforcement of creditors’ rights
generally, CERCLA, or any other environmental protection and safety laws, each
as may be amended from time to time, or any other federal or state statute, at
law, in equity or otherwise) by virtue of the interests, rights and remedies
granted to or conferred upon the Forbearing Lenders under this Agreement or the
other Loan Documents.

17. Arms-Length/Good Faith. This Agreement has been negotiated at arms-length
and in good faith by the parties hereto.

18. Governing Law. The validity of this Agreement and the other Loan Documents
(unless expressly provided to the contrary in another Loan Document in respect
of such other Loan Document), the construction, interpretation, and enforcement
hereof and thereof, and the rights of the parties hereto and thereto with
respect to all matters arising hereunder or thereunder or related hereto or
thereto as well as all claims, controversies or disputes arising under or
related to this Agreement and the other Loan Documents shall be determined
under, governed by, and construed in accordance with the laws of the state of
New York, without regard to the conflicts of laws principles thereof that would
require the application of the laws of another jurisdiction.

 

-9-



--------------------------------------------------------------------------------

19. Interpretation. Except as otherwise expressly provided for herein, all
references herein to the time of day shall mean the time in New York, New York.
Whenever the words “including” or “include” shall be used, such words shall be
understood to mean “including, without limitation” or “include, without
limitation.” All representations and warranties hereunder shall be given
independent effect so that if a particular representation or warranty proves to
be incorrect or is breached, the fact that another representation or warranty
concerning the same or similar subject matter is correct or is not breached will
not affect the incorrectness of a breach of a representation or warranty
hereunder.

20. Severability. Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

21. Counterparts, Electronic Execution. This Agreement may be executed in any
number of and by different parties hereto on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Agreement.
Delivery of an executed counterpart of this Agreement by facsimile or other
electronic method of transmission (including email transmission of a PDF image)
shall be equally as effective as delivery of an original executed counterpart of
this Agreement.

22. Further Assurances. Each Loan Party agrees to execute, acknowledge, deliver,
file and record such further certificates, instruments and documents, and to do
all other acts and things, as may be reasonably requested by the Forbearing
Lenders as necessary or advisable to carry out the intents and purposes of this
Agreement.

23. WAIVER OF JURY TRIAL. TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW,
BORROWER, EACH OTHER LOAN PARTY, AND EACH FORBEARING LENDER HEREBY WAIVE THEIR
RESPECTIVE RIGHTS, IF ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH
OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS (EACH, A “CLAIM”).
BORROWER, EACH OTHER LOAN PARTY, AND EACH FORBEARING LENDER REPRESENT THAT EACH
HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A
TRIAL BY THE COURT.

[Signatures Follow]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

BORROWER: SAEXPLORATION HOLDINGS, INC. By:  

/s/ Michael Faust

  Name: Michael Faust   Title: Interim President GUARANTORS: SAEXPLORATION, INC.
By:  

/s/ Michael Faust

  Name: Michael Faust   Title: Interim Chief Executive Officer SAEXPLORATION
SUB, INC. By:  

/s/ Michael Faust

  Name: Michael Faust   Title: Interim Chief Executive Officer NES, LLC By:  

/s/ Michael Faust

  Name: Michael Faust   Title: Interim Chief Executive Officer

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

SAEXPLORATION SEISMIC SERVICES (US), LLC By:  

/s/ Michael Faust

  Name: Michael Faust   Title: Interim Chief Executive Officer

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDERS: WBOX 2015-7 LTD. By:  

/s/ Mark Strefling

  Name: Mark Strefling   Title: Director

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN CREDIT ALTERNATIVES MASTER FUND L.P. By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel BLUEMOUNTAIN GUADALUPE PEAK
FUND L.P. By:  

/s/ David O’Mara

Name:   David O’Mara Title:   Deputy General Counsel BLUEMOUNTAIN MONTENVERS
MASTER FUND SCA SICAV-SIF By:  

/s/ David O’Mara

  Name: David O’Mara   Title: Deputy General Counsel

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

BLUEMOUNTAIN KICKING HORSE FUND L.P. By:   /s/ David O’Mara   Name: David O’Mara
  Title:   Deputy General Counsel BLUEMOUNTAIN SUMMIT TRADING L.P. By:   /s/
David O’Mara   Name: David O’Mara   Title:   Deputy General Counsel

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

FORBEARING LENDER: JOHN PECORA By:   /s/ John Pecora

 

[Signature Page to Forbearance Agreement]



--------------------------------------------------------------------------------

Exhibit A

Reference is hereby made to the Borrower’s current reports on Form 8-K filed on
August 14, 2019, and on August 22, 2019, with the U.S. Securities Exchange
Commission and the disclosure of events and circumstances affecting the Loan
Parties described therein (collectively, the “Material Events”).

EXISTING DEFAULTS

In connection with or as a result of the Material Events, the following Events
of Default have occurred and are continuing (collectively, the “Existing
Defaults”):

 

  1.

Events of Default under Section 9.2(a) of the Credit Agreement as a result of
the failure to prepare in accordance with GAAP: (a) unaudited financial
statements for each month occurring in 2015, 2016, 2017, 2018, and for the
fiscal quarters ending March 31, 2019, and June 30, 2019, and (b) audited
financial statements for fiscal years ended December 31, 2015, 2016, 2017 and
2018.

 

  2.

Events of Default under Section 9.8 of the Credit Agreement as a result of
breaches of representations and warranties made by any Loan Party on or after
the Closing Date, and the provision by any Loan Party on or after the Closing
Date of all factual information, taken as a whole, not being true and correct,
in all material respects, on the date when given or certified.

 

  3.

Events of Default under Section 9.2(a) as a result of the failure to timely
furnish, pursuant to Section 6.1 and Schedule 6.1 of the Credit Agreement, the
financial statements for the fiscal quarter ended June 30, 2019 and the month
ended July 31, 2019, together with any applicable Compliance Certificates.

 

  4.

Events of Default under Section 9.2(a) of the Credit Agreement as a result of
any Loan Party’s failure to notify the Agent or any Lender as required by any
Loan Document of any Default or Event of Default, or any event or condition
constituting a Default or Event of Default, and which arises from or is related
to the Material Events.

 

  5.

Events of Default under clauses (c), (d) and (e) of Section 9.7 of the Credit
Agreement as a result of multiple events of default having occurred under the
Convertible Notes Documents, the Revolving Credit Documents and the New Senior
Notes Documents, and which occurred as a result of the Material Events or which
are similar to the Existing Defaults.

 

  6.

Any existing event of default under the Convertible Notes Documents or Revolving
Credit Documents which is the subject of a forbearance agreement entered into by
the parties thereto contemporaneously with this Agreement.

 

Exhibit A



--------------------------------------------------------------------------------

POTENTIAL DEFAULTS

In connection with or as a result of the Material Events, the following Defaults
or Events of Default may have occurred or are anticipated to occur
(collectively, the “Potential Defaults”):

 

  1.

Any Default or Event of Default under Section 9.2(a) of the Credit Agreement as
a result of the Loan Parties’ failure to notify the Agent or Lenders as required
by any Loan Document of any Default or Event of Default, or any event or
condition constituting a Default or Event of Default, that arises from or is
related to the Material Events or the Existing Defaults.

 

  2.

Any Default or Event of Default under Section 9.8 of the Credit Agreement as a
result of any warranty, representation, certificate, statement, or Record made
in the Credit Agreement or in any other Loan Document or delivered in writing to
the Agent and/or Lenders in connection with the Credit Agreement or any other
Loan Document proving to be untrue in any material respect, in each case solely
as a result of the occurrence or continuance of a Default or Event of Default
that arises from or is related to the Material Events or the Existing Defaults.

 

  3.

Any Default or Event of Default under Section 9.2(a) as a result of the failure
to timely furnish, pursuant to Section 6.1 of the Credit Agreement, the
unaudited financial statements for the fiscal quarter ended September 30, 2019
and for the months ended August 31, 2019, September 30, 2019, and October 31,
2019, together with any applicable Compliance Certificate.

 

  4.

Event of Default under Section 9.11 of the Credit Agreement as a result of any
event or circumstance occurring that the Required Lenders in their Permitted
Discretion believe may impair the prospect of payment of all or part of the
Obligations, or any Loan Party’s ability to perform any of its material
obligations under any of the Loan Documents, or any other document or agreement
described in or related to the Credit Agreement, or there having occurred any
Material Adverse Change, in each case solely as a result of the occurrence or
continuance of the Existing Defaults or Potential Defaults.

 

  5.

Events of Default under clauses (c), (d) and (e) of Section 9.7 of the Credit
Agreement as a result of anticipated defaults having occurred under the
Convertible Notes Documents, the Revolving Credit Documents and the New Senior
Notes Documents, and which are anticipated to occur as a result of the Material
Events or which are similar to the Existing Defaults or Potential Defaults.

 

  6.

Any anticipated default under the Convertible Notes Documents or Revolving
Credit Documents which is the subject of a forbearance agreement entered into by
the parties thereto contemporaneously with this Agreement.

 

  7.

Solely prior to September 27, 2019, any Event of Default under Section 9.7 of
the Credit Agreement as a result of a potential default under Section 6.01(2) of
the New Senior Notes Indenture as a result of the Loan Parties’ failure to pay
all Indebtedness outstanding under the New Senior Notes at the final maturity
thereof.

 

Exhibit A